Citation Nr: 1708382	
Decision Date: 03/20/17    Archive Date: 04/03/17

DOCKET NO.  12-28 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia



THE ISSUE

Entitlement to a higher initial rating for bilateral hearing loss, rated as 0 percent prior to May 24, 2016 and 30 percent thereafter.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Saikh, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1956 to August 1960.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia (hereinafter Agency of Original Jurisdiction (AOJ)), which continued a noncompensable rating for bilateral hearing loss.

The AOJ granted service connection for bilateral hearing loss in November 2009, and awarded a noncompensable rating.  The Veteran filed a claim for an "increased rating" in May 2010, which the Board construes as new and material evidence received within one year from the November 2009 award of an initial rating.  See 38 C.F.R. § 3.156(b).  Following the September 2010 rating decision, the Veteran perfected his appeal for an initial increased rating by submitting a VA Form 9, Appeal to Board of Veterans' Appeals, in October 2012.  In a May 2016 rating decision, the AOJ increased the rating for bilateral hearing loss to 30 percent, from May 24, 2016.  

The Veteran has alleged recurrent ear infections since service causing ear pain.  His clinic records reflect a history of treatment for chronic otitis externa.  See VA audiology progress note dated July 21, 2014.  This issue, which has not been adjudicated by the AOJ, is not currently before the Board and is referred to the AOJ for appropriate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Prior to May 24, 2016, a bilateral hearing loss hearing disability had been manifested by, at worst, Level III, in both ears.

2.  From May 24, 2016, a bilateral hearing loss hearing disability has been manifested by, at worst, Level VI, in the left ear, and Level VII, in the right ear.


CONCLUSION OF LAW

1.  The criteria for an initial compensable evaluation prior to May 24, 2016, and an initial evaluation in excess of 30 percent from May 24, 2016, for a bilateral hearing loss disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.14, 4.85, 4.86 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. 
§ 3.159 (2016).

As indicated in the INTRODUCTION above, the claim for a higher rating arises from the Veteran's disagreement with the initial rating assigned in connection with the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice nor is there prejudice from the absence of VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-7 (2007); VAOPGCPREC 8-2003 (2003).

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a disability rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Consequently, further discussion of the VCAA's notification requirements with regard to this claim is unnecessary.

The Veteran reported in correspondence from October 2012, that he had not received a June 2010 letter providing VCAA notice regarding the type and nature of evidence that was required to substantiate his claim.  However, as noted above, since the issue of entitlement to an initial compensable rating for bilateral hearing loss is a "downstream" issue, any lack of notice does not prejudice the Veteran.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate any claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his or her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA fulfilled its duty to assist by obtaining all identified and available evidence needed to substantiate the claims on appeal.  Specifically, VA has obtained updated VA treatment records.  Notably, the Veteran underwent audiometric and word recognition testing in the VA clinic setting on several occasions, but the actual audiometric tests results were not recorded and there is no indication that such results were saved for later reference.  Lay statements of the Veteran have also been associated with the record and have been reviewed.

In addition, VA has afforded the Veteran multiple medical examinations relating to his claim, most recently in May 2016.  The reports from these examinations indicate that the examiners reviewed the Veteran's medical history, performed thorough in-person examinations, and offered assessments of the severity of his hearing loss based on findings and medical principles.  The most recent May 2016 audiology examination was conducted by a state-licensed audiologist without the use of hearing aids, and included both a controlled speech discrimination test using the Maryland CNC world list, and a pure tone audiometry test, in accordance with VA regulations pertaining to the evaluation of hearing impairment.  See 38 C.F.R. § 4.85.  The VA examiner also specifically requested the Veteran to identify the effects his service-connected bilateral hearing loss disability has on his occupational functioning and activities of daily living.  See generally Martinak v. Nicholson, 21 Vet. App. 447 (2007); 38 C.F.R. § 4.10.  As reflected below, the Veteran has supplemented the record with his own lay description of functional impairments.

The Board recognizes VA's duty to obtain updated clinical information when the available evidence indicates a worsening of the disability.  A review of the objective evidence reflects no credible lay or medical evidence of worsening since the most recent May 2016 examination.  As such, the Board finds that the examinations of record, considered collectively, are adequate for ratings purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements with regard to these claims.  There is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

Ratings Law and Regulations

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

"Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).


Analysis

A rating for hearing loss is determined by a mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Evaluations of bilateral hearing loss range from noncompensable to 100 percent, based on organic impairment of hearing acuity, as measured by a controlled speech discrimination test (Maryland CNC) and the average hearing threshold, as measured by pure tone audiometric tests at the frequencies of 1000, 2000, 3000, and 4000 Hertz. The rating schedule establishes 11 auditory acuity levels designated from Level I, for essentially normal hearing acuity, through level XI for profound deafness.  An examination for hearing impairment for VA purposes must be conducted by a State-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a). 

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of Hearing Impairment Based on Pure tone Threshold Average and Speech Discrimination) is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the pure tone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and pure tone average intersect.  38 C.F.R. § 4.85(b).  The pure tone threshold average is the sum of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by 4.  This average is used in all cases to determine the Roman numeral designation for hearing impairment. 38 C.F.R. § 4.85(d).

Where there is an exceptional pattern of hearing impairment as defined in 38 C.F.R. § 4.86, the rating may be based solely on pure tone threshold testing.  An exceptional pattern of hearing impairment occurs when the pure tone thresholds in each of the four frequencies: 1000, 2000, 3000, and 4000 Hertz are 55 decibels or greater or when the pure tone threshold at 1000 Hertz is 30 decibels or less, and the threshold at 2000 Hertz is 70 decibels or more.  38 C.F.R. § 4.86(a), (b).
Clinical records show that the Veteran was evaluated for his hearing loss in July 2007, and reported that he had trouble hearing in crowded situations and when there was background noise.  The audiometry testing revealed sensorineural hearing loss in both ears, but good word recognition.  Word recognition was 88 percent for the right ear, and 92 percent for the left ear.  The Veteran was issued hearing aids in August 2007.

In his August 2007 claim for service connection, the Veteran reported that he had experienced pain and ringing in his ears in service due to gunfire.  He reported that he still continued to experience ringing since that time, and that his hearing loss had worsened.  In a lay statement from November 2007, the Veteran reported that, while in service, he received a blow which caused the rupture of his left eardrum, although he did not believe it caused any permanent damage.  He also reiterated that he was exposed to gunfire without any ear protection.  Finally, the Veteran reported that he had developed fungus in his ears while in service, which was scraped out, causing him a significant amount of pain.

A September 2009 VA examination revealed the following pure tone thresholds (in decibels):




HERTZ


1000
2000
3000
4000
RIGHT
25
45
70
90
LEFT
25
55
75
90

Speech audiometry revealed speech recognition ability of 84 percent in both ears, using the Maryland CNC word list.  The audiologist found that the Veteran had normal to profound sensorineural hearing loss bilaterally, with significant effects on the Veteran's occupational activities on account of difficulties with hearing.  

The November 2009 rating decision awarded a noncompensable rating for service-connected bilateral hearing loss.  According to the Table VI, found in 38 C.F.R. § 4.85, the numeric designation of hearing impairment based on pure tone threshold average and speech discrimination was found to be Roman numeral III, for the right ear.  This was derived by intersecting the percent of speech discrimination row (84 percent, in this case) with the pure tone threshold average column (58, in this case).  For the left ear, the designation was also Roman numeral III, derived by intersecting the percent of speech discrimination row (84 percent, in this case) with the pure tone threshold average column (61, in this case).  Since both ears had the same numeric designation, either ear could have been used as the poorer ear.  A 0 percent evaluation was derived from application of Table VII in 38 C.F.R. § 4.85, by intersecting row III, the better ear, with column III, with the poorer ear.  These results do not show an exceptional pattern of hearing impairment as defined in 38 C.F.R. § 4.86.

An August 2010 VA examination revealed the following pure tone thresholds (in decibels):




HERTZ


1000
2000
3000
4000
RIGHT
30
45
70
95
LEFT
30
50
75
90

Speech audiometry revealed speech recognition ability of 96 percent in the right ear, and 94 percent in the left ear, using the Maryland CNC word list.  The audiologist indicated there was good test reliability.  Otoscopy was unremarkable, and tympanometry and acoustic reflexes were consistent with normal middle ear function.  The audiologist found that the Veteran had normal to profound sensorineural hearing loss bilaterally, with significant effects on the Veteran's occupational activities on account of difficulties with hearing.  

The September 2010 rating decision continued the noncompensable rating for service-connected bilateral hearing loss.  According to the Table VI, found in 38 C.F.R. § 4.85, the numeric designation of hearing impairment based on pure tone threshold average and speech discrimination was found to be Roman numeral II, for the right ear.  This was derived by intersecting the percent of speech discrimination row (96 percent, in this case) with the pure tone threshold average column (60, in this case).  For the left ear, the designation was also Roman numeral II, derived by intersecting the percent of speech discrimination row (94 percent, in this case) with the pure tone threshold average column (61, in this case).  Since both ears had the same numeric designation, either ear could have been used as the poorer ear.  A 0 percent evaluation was derived from application of Table VII in 38 C.F.R. § 4.85, by intersecting row II, the better ear, with column II, with the poorer ear.  These results do not show an exceptional pattern of hearing impairment as defined in 38 C.F.R. § 4.86.

In March 2011, the Veteran reported that he had difficulties in hearing the television and that it sounded as if there was a wall between him and what he was trying to hear.  The Veteran reported these barriers to noise both with and without the use of his hearing aids.  The examiner found that Veteran had normal middle ear function in the right ear, and possible middle ear dysfunction in the left ear.  The examiner found that the Veteran had normal to profound sensorineural hearing loss in both ears, and that the results from this examination were consistent with the August 2010 VA examination results.

In his April 2011 Notice of Disagreement, the Veteran reported that the VA examiner from his March 2011 visit informed him that his ability to hear high frequency sounds was totally gone and there were no procedures that could repair this.  The Veteran reported that he volunteered playing the piano for different locations, and that he was able to hear sounds from the upper keyboard better through his fingers, than through his ears.

In an October 2012 statement, the Veteran reported that he had difficulties with his left ear, specifically that his hearing felt diminished and that there was a nagging pain in that ear.  The Veteran reported that he noticed the pain in his left ear started in the spring of 2012, and that he could not say with certainty that the problems in his left ear existed in August 2010.

In a July 2014 clinical record, the examiner found that the Veteran continued to exhibit mild to profound bilateral sensorineural hearing loss with no significant decrease in hearing sensitivity since his last audiology visit in March 2011.  Otoscopy was unremarkable and tympanometry was consistent with normal middle ear function bilaterally.  Speech recognition for the right ear was 36 percent, and speech recognition for the left ear was 60 percent.

In January 2016, the Veteran reported that he had difficulty hearing conversations in a crowd.  On May 11, 2016, the Veteran reported that, even with his hearing aid, he had difficulty hearing a caller's voice with incoming calls.

A May 24, 2016 VA examination revealed the following pure tone thresholds (in decibels):



HERTZ


1000
2000
3000
4000
RIGHT
45
70
80
105
LEFT
50
70
85
95

Speech audiometry revealed speech recognition ability of 60 percent in the right ear, and 72 percent in the left ear, using the Maryland CNC word list.  The audiologist indicated there was good test reliability.  The Veteran had normal acoustic immitance bilaterally, but abnormal ipsilateral and contralateral acoustic reflexes bilaterally.  The Veteran had a permanent positive threshold shift greater than normal measurement variability between 500 and 6000 Hz for both ears.  The audiologist found that the Veteran had sensorineural hearing loss bilaterally, which impacted the Veteran's ability to hear and understand conversational speech.  These results do not show an exceptional pattern of hearing impairment as defined in 38 C.F.R. § 4.86.

The May 2016 rating decision continued the noncompensable rating for service-connected bilateral hearing loss, prior to May 24, 2016, but awarded a 30 percent rating for bilateral hearing loss subsequent to May 24, 2016.  According to Table VI, found in 38 C.F.R. § 4.85, the numeric designation of hearing impairment based on pure tone threshold average and speech discrimination was found to be Roman numeral VII, for the right ear.  This was derived by intersecting the percent of speech discrimination row (60 percent, in this case) with the pure tone threshold average column (75, in this case).  For the left ear, the designation was Roman numeral VI, derived by intersecting the percent of speech discrimination row (72 percent, in this case) with the pure tone threshold average column (75, in this case).  A 30 percent evaluation was derived from application of Table VII in 38 C.F.R. § 4.85, by intersecting row VI, the better ear, with column VII, the poorer ear.

After reviewing the evidence of record, the Board finds that the Veteran is not entitled to an initial compensable rating for bilateral hearing loss prior to May 24, 2016.  Audiology examinations prior to May 2016 revealed results which did not meet the criteria for a compensable rating.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992) (assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered).  Furthermore, March 2011 and July 2014 clinical records specifically noted that findings from these visits were consistent with the examinations previously conducted, thus showing no significant decrease in hearing sensitivity that would warrant a higher rating.

Similarly, the Veteran is also not entitled to a rating in excess of 30 percent from May 24, 2016, as the Board is bound to apply the VA rating schedule, under which the rating criteria are defined and limited by audiometric findings and word recognition testing.  As such, based on this mechanical application of the ratings schedule to the numeric designations derived from the audiometric evaluations, there is no basis for any increase in evaluation for hearing impairment in excess of 30 percent.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

In so holding, the Board acknowledges the Veteran's report of decreased hearing acuity prior to the May 24, 2016 examination which reflects some probative evidence of an increased severity of severity of bilateral hearing loss prior to May 24, 2016.  However, the Veteran's description of decreased hearing acuity is not specific enough to demonstrate that the level of hearing impairment shown on the May 24, 2016 examination was present at any specific time prior to the examination results.  In this respect, the rating criteria require very specific measurable results from audiometric and word testing to provide for certain schedular ratings.  Even when applying the benefit of the doubt rule, the Board finds that the Veteran's descriptions are insufficiently specific to factually ascertain that the level of hearing acuity shown on May 24, 2016 had been present for an earlier time period.

The Veteran did report difficulties with hearing in crowded settings, when there is background noise, and while watching television or listening on the phone.  The Veteran also noted diminished hearing and pain in his left ear.  The Board notes that while the Veteran is competent to report symptoms such as an inability to understand speech with the presence of background noise, he is not competent to report that his hearing acuity is of sufficient severity to warrant a compensable or higher evaluation under VA's tables for rating hearing loss disabilities because such an opinion requires medical expertise (training in evaluating hearing impairment), which he is not shown to have.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).
Extraschedular Consideration

The Board has also contemplated whether the case should be referred for extra-schedular consideration.  In this regard, to accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service, for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The provisions of 38 C.F.R. § 3.321(b) state as follows: 

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service- connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court specified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  The Court stated that the AOJ or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the AOJ or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the AOJ or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the AOJ or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

VA's General Counsel has stated that consideration of an extra-schedular rating under 3.321(b)(1) is only warranted where there is evidence that the disability picture presented by the Veteran would, in that average case, produce impairment of earning capacity beyond that reflected in the rating schedule or where evidence shows that the Veteran's service-connected disability affects employability in ways not contemplated by the rating schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996).

In Thun, the Court further explained that the actual wages earned by a particular Veteran are not considered relevant in the calculation of the average impairment of earning capacity for a disability, and contemplate that Veterans receiving benefits may experience a greater or lesser impairment of earning capacity than average for their disability.  The Thun Court indicated that extraschedular consideration cannot be used to undo the approximate nature of the rating system created by Congress. 

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  However, the Board is not precluded from raising this question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and addressing referral where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

The Board is aware of the Veteran's complaints regarding the effects of his service-connected hearing loss on his daily living however, the Rating Schedule measures and contemplates all aspects of the Veteran's hearing loss disability.  As explained in the proposed rule for the current version of Diagnostic Code 6100, the criteria for DC 6100 were revised in 1987 with the goal of recognizing the impact of hearing loss in higher frequencies, and to provide a more accurate picture of true hearing impairment.  See 52 Fed. Reg. 17607 (May 11, 1987).  As a result, VA changed its testing methods and, in conjunction with the Department of Medicine and Surgery, developed amendments to 38 C.F.R. § 4.85, 4.86a, 4.87a and Tables VI and VII.  In particular, pure tone averaging was to be accomplished using tone bursts at 1000, 2000, 3000 and 4000 Hertz, and speech recognition was to be measured using the Maryland CNC word lists which contained words with sounds in the 3000 and 4000 Hertz range.

Overall, the new schedule was intended to evaluate hearing loss based on a combination of pure tone averages and speech discrimination, which was thought to provide for a more accurate representation of actual hearing impairment by recognizing that individuals with slight to moderate decibel loss as determined by pure tone averaging may have significant impairment of speech and vice versa. 

Additionally, the rating schedule was revised to accommodate language difficulties and other factors which produced inconsistent speech audiometry scores, and to recognize exceptional patterns of hearing impairment.  Notably, VA determined that "Table VII was developed during months of consultation with our Department of Medicine and represents the best judgment of experts in this field."

Based upon the stated factors and considerations undertaken by VA and medical experts in developing the current criteria of Diagnostic Code 6100, the Board finds that the schedular rating currently assigned reasonably describes the Veteran's disability level and symptomatology.  The Veteran's description of an inability to hear and discriminate speech in crowded settings has been measured according to pure tone averages and speech discrimination.  See Doucette v. Shulkin, No. 15-2818 (U.S. Vet. App. March 6, 2017).

Additionally, the Board notes that VA's Schedule of Ratings provides criteria for higher schedular ratings but the Veteran has not met, or more closely approximated, the criteria for a higher schedular rating.  In short, the Board finds that the assigned schedular evaluation for bilateral hearing loss is adequate. 

Notably, the Veteran also reported recurrent ear pain with his clinic records reflecting treatment for a different disease entity - chronic otitis externa.  This disability is not service-connected and, as such, the symptomatology of ear pain is not for consideration in this appeal.  However, the issue of service connection for otitis media has been referred to the AOJ for development and adjudication.

Further, the Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  Here, the Veteran has been assigned the maximum 10 percent rating for tinnitus which contemplates ringing in his ears, and a 10 percent rating for left occipital neuralgia which contemplates left occipital pain.  Even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Consequently, the Board concludes that referral of this case for consideration of an extraschedular rating is not warranted.  See Thun, 22 Vet. App. at 114-15.


ORDER

Entitlement to a higher initial evaluation for bilateral hearing loss, rated as 0 percent prior to May 24, 2016 and 30 percent thereafter, is denied.



____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


